Wall, P. J. In the year 1887, Lowentrout & Shansten were sub-contractors, under one Eager, in the building of a portion of the Lake Erie & Western Bailroad. Shansten had no property. Lowentrout had the legal title to four lots in the city of Bloomington. One of these lots was purchased from one Miller, in 1880, at the price of S3,000, and was deeded to the wife of Lowentrout. In 1883 Mrs. Lowentrout conveyed this lot to her husband. The other lots were conveyed, at different times to the husband. It is contended that all this property,which was quite valuable, really belonged to the wife, because acquired with her means, though the title was in the husband. The contract held by Lowentrout & Shansten proved unprofitable, and it was finally abandoned by them, the unfinished work being completed by Eager, the chief contractor. The employes of Lowentrout & Shansten, who were mostly day laborers and men with teams, quit work some time in July, 1887. They had been at work for months, but the balance due was for the months of June and July. Tlierewas a claim, also, in favor of Harber & Co., who had furnished some scrapers in May. On the 20th of June, 1887, Lowentrout conveyed the real estate above mentioned to his wife for the expressed consideration of one dollar. The creditors of Lowentrout & Shansten, having obtained judgments on their claims before a justice of the peace, caused transcripts to be filed in the office of the circuit clerk, and obtained executions to the sheriff. These executions were returned nulla bona, and a bill in chancery was filed for the purpose of setting aside the conveyance from Lowentrout to his wife, on the ground that it was fraudulent as against these creditors, complainants in the bill.. Upon a final hearing, a decree passed according to the prayer of the bill, and the present appeal questions the propriety of that decree. It is not necessary to consider the question of fact as to whether the property in controversy was purchased with the money of the wife. The evidence on this point, though quite positive and circumstantial, presents a very unusual condition of affairs, and much of it is hard to believe. All the circumstances taken into account, the story seems unreasonable in many of its details. But conceding the money did belong to the wife, and that she acquired it from a former husband and by her own exertions, as she claims, it can not be doubted that the property was deliberately placed in the name of the husband, and that a part of it, at least, was so placed for the very purpose of giving him credit; it must therefore be regarded, so far as these creditors are concerned, as his property. Hackett v. Bailey, 86 Ill. 74. The evidence leaves no doubt that the conveyance was for the purpose of defrauding the creditors of Lowentrout & Shansten, and, whether they are to be regarded as existing or subsequent creditors, if there was, in fact, a fraudulent purpose in making the conveyance, they may have it removed out of their way. Morrill v. Kilner, 113 Ill. 318; Moritz v. Hoffman, 35 Ill. 553; Bump on Fr. Con., Chap. 13. We think, however, the creditors may well be regarded as existing at the time of the conveyance, and though there was no express fraud, but merely fraud in law, they might ask the relief here granted. Ib., Chap. 18. The decree is responsive to the merits of the case, and must be affirmed. Decree affirmed.